ORDER
Movant appeals the denial of his Rule 24.035 motion for post-conviction relief. We affirm.
We have reviewed the allegations in his motion, the transcript of his plea of guilty, the transcript of his probation revocation hearing and the findings and conclusions of the motion court. These findings of fact and conclusions of law are fully supported by the record and are not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rule 84.16(b).
Judgment affirmed.